PER CURIAM:
This case comes before us on a petition to review the decision of the Court of Ap*579peals affirming the granting of summary judgment in favor of two physicians in a medical malpractice case. 22 Ariz.App. 510, 528 P.2d 1269 (1974).
After review was accepted, this Court granted the motion of the plaintiff-appellant to supplement the record with two additional depositions which inadvertently had not been sent forward from the superi- or court.
After reviewing the entire record, together with the additional depositions, we conclude that the decision of the Court of Appeals was correct. The opinion of the Court of Appeals is approved and the judgment of the trial court is affirmed.